Exhibit 10.3

TARP CAPITAL PURCHASE PROGRAM

COMPLIANCE, AMENDMENT AND CONSENT AGREEMENT

This TARP Capital Purchase Program Compliance, Amendment and Consent Agreement,
dated as of November 21, 2008 (the “Agreement”), is entered into by and among
                     (the “Executive”), Taylor Capital Group, Inc. (the
“Company”) and Cole Taylor Bank (the “Bank”).

WHEREAS, the Executive is a “senior executive officer” (as defined in subsection
111(b)(3) of the Emergency Economic Stabilization Act of 2008 (the “EESA”) and
any guidance and regulations issued thereunder, including the Interim Final Rule
under 31 C.F.R. Part 30) of the Company (a “Senior Executive Officer”); and

WHEREAS, in connection with the purchase by the United States Department of the
Treasury (the “UST”) of certain preferred shares and related common stock
warrants of the Company (the “Purchased Securities”) and pursuant to a Letter
Agreement and a Securities Purchase Agreement, between the UST and the Company
(the “Purchase Agreement”), the Company is required to meet certain executive
compensation and corporate governance standards under Section 111(b) of EESA, as
implemented by guidance or regulation thereunder that has been issued and is in
effect as of the Closing Date (as defined in the Purchase Agreement) (such
guidance or regulation being hereinafter referred to as the “CPP Guidance”); and

WHEREAS, as a condition to the Closing (as defined in Section 1.2(a) of the
Purchase Agreement), Section 1.2(d)(iv)(A) thereof provides that the Company is
required to have effected such changes to its compensation, bonus, incentive and
other benefit plans, arrangements and agreements (including golden parachute,
severance and employment agreements) (collectively, the “Compensation and
Benefit Arrangements”) with respect to its Senior Executive Officers (and to the
extent necessary for such changes to be legally enforceable, each of its Senior
Executive Officers shall have duly consented in writing to such changes), as may
be necessary, to comply with Section 111(b) of EESA and the CPP Guidance during
the time that the UST owns any Purchased Securities or any equity in the Company
acquired through such Purchased Securities; and

WHEREAS, in consideration for the benefits the Executive will receive as a
result of the participation of the Company in the UST’s TARP Capital Purchase
Program, the Executive desires to modify the Compensation and Benefit
Arrangements with respect to which the Executive is a party or a participant, to
the extent necessary to comply with Section 111(b) of the EESA, the CPP Guidance
and the Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing and the covenants set forth
herein, the Executive and the Company hereby agree as follows:

 

1.

Amendments to the Compensation and Benefit Arrangements. Effective as of the
date hereof, the Executive hereby consents to the amendment of the Compensation
and Benefit Arrangements (specifically including, but not limited to, (x) each
of the



--------------------------------------------------------------------------------

 

Executive’s outstanding stock option, restricted stock and/or any other equity
awards, (y) any other non-equity award under any of the Company or Bank
incentive compensation plans, and (z) as determined by the Company’s Board of
Directors (the “Board”) or the Compensation Committee of the Board (the
“Committee”) to be necessary to comply with the executive compensation and
corporate governance requirements of Section 111(b) of the EESA and the CPP
Guidance, and the provisions of Sections 1.2(d)(iv), 1.2(d)(v) and 4.10 of the
Purchase Agreement1, including as follows:

 

  (a) In the event that any payment or benefit to which the Executive is or may
become entitled under the Compensation and Benefit Arrangements is a “golden
parachute payment” for purposes of Section 111(b) of the EESA and the CPP
Guidance, including the rules set forth in § 30.9 Q-9 of 31 C.F.R. Part 30, if,
and to the extent, the payment of which is prohibited to be made by the Company
under EESA and the CPP Guidance, then (i) the Company shall not make or provide
(nor shall the Company be obligated to make or provide), during the period that
the UST owns any Purchased Securities or any equity in the Company acquired
through such Purchased Securities, any such prohibited portion of such payment
or benefit to the Executive, and (ii) the Executive shall not be entitled to
receive, during the period that the UST owns the Purchased Securities or any
equity in the Company acquired through such Purchased Securities, any such
prohibited portion of such payment or benefit.

 

  (b) Any bonus or incentive compensation paid to the Executive during the
period that the UST owns the Purchased Securities or any equity in the Company
acquired through such Purchased Securities will be subject to recovery or
“clawback” by the Company or its affiliates (pursuant to the Company’s TARP
Capital Purchase Program Clawback Policy attached hereto as Exhibit A, as it may
be amended from time to time) if, and to the extent, the payments were based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria, all within the meaning of Section 111(b) of the
EESA and the CPP Guidance.

 

  (c) In the event that the Committee determines that, during the period that
the UST owns the Purchased Securities or any equity in the Company acquired
through such Purchased Securities, any bonus or incentive compensation
arrangement pursuant to which the Executive is or may be entitled to a payment
encourages the Executive to take “unnecessary and

 

1 The TARP Capital Purchase Program Compliance, Amendment and Consent Agreement
with each of Michael J. Morton and Randall T. Conte includes (a) similar
limitations on the employment agreement by and among the Company, and/or the
Bank on one hand and the applicable Executive on the other hand and
(b) acknowledges that, notwithstanding the provisions of such employment
agreement, the terms of any change in control agreement or arrangement that may
be entered into by, or that may allow for participation of, the applicable
Executive shall also be subject to the same terms and conditions of other
Compensation Benefits and Arrangements.



--------------------------------------------------------------------------------

 

excessive risks that threaten the value of the financial institution” (within
the meaning of § 30.9 Q-4 of 31 C.F.R. Part 30), the Committee (or, if required
by the applicable arrangement, the Board), on behalf of the Company, shall take
such action as is necessary to amend any such bonus and/or incentive
compensation arrangements to eliminate such encouragement, and the Executive’s
bonus and/or incentive compensation will be determined pursuant to such amended
arrangements.

 

2. Miscellaneous.

 

  (a) This Agreement shall be void and without effect ab initio if the Closing
(as defined in the Purchase Agreement) of the transactions contemplated by the
Purchase Agreement does not occur.

 

  (b) This Agreement may be executed in one or more counterparts, each of which
when executed shall be an original, but all of which when taken together shall
constitute one and the same agreement.

 

  (c) The Executive hereby consents to the adoption of any amendment to any
specific Compensation and Benefit Arrangement, which the Board or the Committee,
as applicable, believes is necessary or appropriate in order to (i) memorialize
the terms and intent of this Agreement, including, but not limited to, (1) the
addition of the TARP Capital Purchase Program Plan Annex (in the form attached
hereto as Exhibit B) to each relevant Compensation and Benefits Arrangement,
(2) the addition of the TARP Capital Purchase Program SEO Agreement Annex (in
the form attached hereto as Exhibit C) to the SEO Agreement, and (3) the
adoption of the Company’s TARP Capital Purchase Program Clawback Policy, and
(ii) comply with any subsequently-issued, applicable guidance under EESA that is
either (1) treated as being effective as of the Closing Date (as defined in the
Purchase Agreement), or (2) required by the UST as a condition of the Company’s
continued participation in the TARP Capital Purchase Program.

 

  (d) This Agreement shall be governed by, and interpreted in accordance with,
the laws of the State of Illinois.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and/or Bank (as applicable) has caused this
Agreement to be executed by its duly authorized representative and the Executive
executed this Agreement as of the day and year first above written.

 

EXECUTIVE     TAYLOR CAPITAL GROUP, INC.

 

    By:  

 

    Name:  

 

    Title:  

 

 

COLE TAYLOR BANK By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

TARP CAPITAL PURCHASE PROGRAM CLAWBACK POLICY

This TARP Capital Purchase Program Clawback Policy (this “Policy”), adopted by
the Taylor Capital Group, Inc. (the “Company”) Board of Directors (the “Board”)
on November 21, 2008, has been established as part of the Company’s
participation in the TARP Capital Purchase Program (the “CPP”) of the United
States Treasury Department (“UST”). This Policy is intended to comply with
Section 111(b)(2)(B) of the Emergency Economic Stabilization Act of 2008
(“EESA”), as implemented by guidance and regulations thereunder in effect as of
November 21, 2008 (any such guidance or regulation being referred to hereinafter
as “CPP Guidance”).

During the time period UST holds an equity or debt position acquired under the
CPP, any bonus or incentive compensation paid to any of the Company’s “senior
executive officers” or “SEOs,” within the meaning set forth in CPP Guidance, to
the extent based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria will be subject to recovery or
“clawback” by the Company.

This Policy will be administered by the Board’s Compensation Committee (the
“Committee”), unless otherwise determined by the Board, in accordance with the
following:

 

  •  

Notwithstanding anything in any policy, plan, program, agreement or arrangement
of the Company or any of the affiliates in its “controlled group,” within the
meaning of §30.1 Q-1(b) of 31 C.F.R. Part 30 or any subsequent applicable CPP
Guidance, to the contrary, all determinations, actions and interpretations made
pursuant to this Policy shall be made in accordance with EESA and any applicable
CPP Guidance.

 

  •  

If the Committee determines, in its sole and absolute discretion, that an SEO
received a payment, or payments, of bonus or incentive compensation (including,
without limitation, any non-equity short- or long-term bonus or any equity
compensation) that is based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria used in determining or
setting such bonus or incentive compensation, then the Committee shall determine
the amount of any such bonus or incentive compensation that was paid as a result
of such materially inaccurate financial statements and/or performance metric
criteria (the “Overpayment Amount”). The Committee shall, promptly after making
such determination, send such SEO a notice of recovery (“Recovery Notice”) which
shall specify the Overpayment Amount. The Committee shall, promptly after making
such determination, send such SEO a notice of recovery (“Recovery Notice”) which
shall specify the Overpayment Amount and the terms for prompt repayment thereof.

The Board shall have the authority to amend or terminate this Policy to the
extent necessary to comply with the requirements of EESA and the CPP Guidance.
The Committee shall have the authority to establish rules and procedures for
administering this Policy, all of which shall comply with the requirements of
EESA and the CPP Guidance.



--------------------------------------------------------------------------------

EXHIBIT B

TARP CAPITAL PURCHASE PROGRAM PLAN ANNEX

Notwithstanding anything in the Plan to the contrary, during the period when the
United States Department of the Treasury (the “UST) owns any debt or equity of
Taylor Capital Group, Inc. (the “Company”) in connection with the Company’s
participation in the UST’s TARP Capital Purchase Program, with respect to any
Participant who, as determined by the Compensation Committee of the Company’s
Board of Directors (the “Committee”), is or becomes a “senior executive officer”
(as defined in subsection 111(b)(3) of the Emergency Economic Stabilization Act
of 2008 (the “EESA”) and the guidance regulations issued thereunder, including
the Interim Final Rule under 31 C.F.R. Part 30 (the “CPP Guidance”)) with
respect to the Company (a “Senior Executive Officer”) shall be subject to the
following provisions.

 

  (a) To the extent any payment or benefit to which such Senior Executive
Officer is or may become entitled under the Plan is a “golden parachute payment”
for purposes of Section 111(b) of EESA and the CPP Guidance, including the rules
set forth in § 30.9 Q-9 of 31 C.F.R. Part 30 (“Golden Parachute Payment”), if,
and to the extent, the payment of which is prohibited to be made by the Company
under EESA and the CPP Guidance, then (i) the Company shall not make or provide
(nor shall the Company be obligated to make or provide), any such prohibited
portion of such payment or benefit to such Senior Executive Officer, and
(ii) such Senior Executive Officer shall not be entitled to receive any such
prohibited portion of such payment or benefit. All payments that would be Golden
Parachute Payments to such Senior Executive Officer (whether arising under the
Plan or any other plan, program or arrangement of, or agreement with, the
Company) shall be aggregated and reduced, as determined by the Committee, in the
following order until the aggregate amount of all payments remaining due to such
Senior Executive Officer no longer constitute Golden Parachute Payments:

 

  (i) first, to the extent necessary, payments of cash severance shall be in
reverse order based on the date they would have otherwise become due;

 

  (ii) then, if and to the extent necessary, vesting of equity awards shall be
eliminated in reverse order based on the grant date of such awards (i.e, last
granted, first eliminated);

 

  (iii) then, if and to the extent necessary, payments of other forms of
deferred compensation shall be eliminated.

 

  (b) Any bonus or incentive compensation paid to such Senior Executive Officer
under the Plan will be subject to recovery or “clawback” by the Company or its
affiliates pursuant to the Company’s TARP Capital Purchase Program Clawback
Policy, as in effect from time to time (the “Policy”), if, and to the extent,
the payment of any such bonus or incentive compensation was based on materially
inaccurate financial statements or any other materially inaccurate performance
metric criteria, as determined pursuant to the Policy, Section 111(b) of EESA
and the CPP Guidance.



--------------------------------------------------------------------------------

  (c) The provisions of this Annex shall be interpreted in compliance with EESA
and any applicable CPP Guidance. For purposes of this Annex, references to the
Company shall be deemed to include all entities in the Company’s controlled
group (as determined pursuant to the CPP Guidance).



--------------------------------------------------------------------------------

EXHIBIT C

TARP CAPITAL PURCHASE PROGRAM SEO AGREEMENT ANNEX

Notwithstanding anything in this Agreement to the contrary, during the period
when the United States Department of the Treasury (the “UST) owns any debt or
equity of Taylor Capital Group, Inc. (the “Company”) in connection with the
Company’s participation in the UST’s TARP Capital Purchase Program, if the
Executive, as determined by the Compensation Committee of the Company’s Board of
Directors (the “Committee”), is or becomes a “senior executive officer” (as
defined in subsection 111(b)(3) of the Emergency Economic Stabilization Act of
2008 (the “EESA”) and the guidance regulations issued thereunder, including the
Interim Final Rule under 31 C.F.R. Part 30 (the “CPP Guidance”)) with respect to
the Company, then the Executive shall be subject to the following provisions.

 

  (a) To the extent any payment or benefit to which the Executive is or may
become entitled under this Agreement is a “golden parachute payment” for
purposes of Section 111(b) of EESA and the CPP Guidance, including the rules set
forth in § 30.9 Q-9 of 31 C.F.R. Part 30 (“Golden Parachute Payment”), if, and
to the extent, the payment of which is prohibited to be made by the Company
under EESA and the CPP Guidance, then (i) the Company shall not make or provide
(nor shall the Company be obligated to make or provide), any such prohibited
portion of such payment or benefit to the Executive, and (ii) the Executive
shall not be entitled to receive any such prohibited portion of such payment or
benefit. All payments that would be Golden Parachute Payments to the Executive
(whether arising under this Agreement or any other plan, program or arrangement
of, or agreement with, the Company or Cole Taylor Bank) shall be aggregated and
reduced, as determined by the Committee, in the following order until the
aggregate amount of all payments remaining due to the Executive no longer
constitute Golden Parachute Payments:

 

  (i) first, to the extent necessary, payments of cash severance shall be
eliminated in reverse order based on the date they would have otherwise become
due;

 

  (ii) then, if and to the extent necessary, vesting of equity awards shall be
eliminated in reverse order based on the grant date of such awards (i.e, last
granted, first eliminated);

 

  (iii) then, if and to the extent necessary, payments of other forms of
deferred compensation shall be eliminated.

 

  (b) Any bonus or incentive compensation paid to the Executive under this
Agreement will be subject to recovery or “clawback” by the Company or its
affiliates pursuant to the Company’s TARP Capital Purchase Program Clawback
Policy, as in effect from time to time (the “Policy”), if, and to the extent,
the payment of any such bonus or incentive compensation was based on materially
inaccurate financial statements or any other materially inaccurate performance
metric criteria, as determined pursuant to the Policy, Section 111(b) of EESA
and the CPP Guidance.



--------------------------------------------------------------------------------

  (c) The provisions of this Annex shall be interpreted in compliance with EESA
and any applicable CPP Guidance. For purposes of this Annex, references to the
Company shall be deemed to include all entities in the Company’s controlled
group (as determined pursuant to the CPP Guidance).